MORRISON, Judge.
Petitioner, an inmate of the Department of Corrections, made application to the Judge of the 91st Judicial District Court for writ of habeas corpus. Judge Sparks made the writ returnable to this Court, and this Court required the Judge of the 90th Judicial District to certify the facts. We enclosed with such order a copy of a letter from petitioner’s mother addressed to this Court.
The Judge of the 90th Judicial District has certified certain facts, and we find therefrom that petitioner was represented by counsel and did in fact plead guilty to three felonies with an agreement by the then District Attorney that he would recommend to the Court that all three sentences run concurrently and that such recommendation was accepted by the Court. We find no merit in petitioner’s claim of an illegal search.
The writ of habeas corpus is denied.